Name: Commission Regulation (EEC) No 1520/88 of 31 May 1988 altering the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/64 Official Journal of the European Communities 1 . 6 . 88 COMMISSION REGULATION (EEC) No 1520/88 of 31 May 1988 altering the export refunds on malt 1439/88 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the fifth subparagraph of Article 16(2) thereof, Whereas the export refunds on malt were fixed by Regu ­ lation (EEC) No 1439/88 (3) ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1906/87 (*), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No Article 1 The export refunds on malt listed in Article 1 (d) of Regu ­ lation (EEC) No 2727/75, subject to Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 1439/88 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1988 . For the Commission Frans ANDRIESSEN Vice-President [&gt;) OJ No L 281 , l . li . l^ / i , p. i .ft OJ No L 110, 29 . 4. 1988 , p. 7 . P) OJ No L 131 , 27. 5 . 1988 , p. 69 . (&lt;) OJ No L 281 , 1 . 11 . 1975, p. 65. f5) OJ No L 182, 3 . 7 . 1987, p. 49 . 1 . 6. 88 Official Journal of the European Communities No L 135/65 ANNEX to the Commission Regulation of 31 May 1988 altering the export refunds on malt (ECU/ tonne) Product code Refund 1107 10 19 000 1107 10 99 000 1107 20 00 000 100,00 150,00 170,00 NB : The product codes and the footnotes are defined in Regulation (EEC) No 3846/87 as amended.